DETAILED ACTION

This communication is in response to Application No. 17/084,091 filed on 10/29/2020. The amendment presented on 5/27/2022, which amends claims 1. 8, and 15, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al. (hereinafter Varadan)(US 11,153,412) in view of Hristov (US 2016/0164953).
Regarding claims 1, 8, and 15, Varadan teaches as follows:
an apparatus comprising: 
one or more processors and memory comprising instructions that, when executed, cause the one or more processors to (a service mesh management system operable in connection with a service mesh proxy configured to route incoming requests to one or more microservices provided in a container pod may include at least one processor and a memory, the at least one processor storing instructions executable by the at least one processor to perform operations for implementing these methods, see, col. 6, lines 4-19)
receive Application Programming Interface (API) metadata from one or more microservices (the service specification details obtained from microservice developer are added to the API twin (equivalent to applicant’s API metadata) in the API gateway, together with added policy enforcements with context and the routing policy that will be configured to route the traffic from an API twin in microgateway to microservice, see, col. 11, lines 14-28); 
selectively expose APIs associated with the one or more microservices to a user based on the API metadata (The API twin is enhanced with an API interface by adding OpenAPI or other service specifications. The OpenAPI or other specification may provide details about the interfaces exposed by the microservice and its available endpoints and operations on each endpoint, see, col. 21, lines 15-31); and 
route a request from the user to an intended microservice in a transparent fashion to the user (the microgateway container is configurable to (a) automatically modify operation of the service mesh proxy to ensure that incoming requests that otherwise would be directed by the service mesh proxy to an end microservice having one or more API twins associated therewith instead will be automatically re-directed by the service mesh proxy to an appropriate one of these one or more API twins en route to the end microservice, and (b) automatically modify operation of each end microservice having one or more API twins associated therewith to ensure that outgoing responses therefrom that otherwise would be directed by each such end microservice to the service mesh proxy instead will be automatically re-routed to the microgateway en route to the service mesh proxy, wherein (a) and (b) are transparent to requestors, see, col. 5, lines 1-19). 
Varadan does not explicitly teach of receiving API metadata from one or more microservices wherein the API metadata is used to generate new metadata.
Hristov teaches as follows:
runtime API generator 150 generates interface bindings that link JavaScript client application 232 to the web services server 210 based on a web services WSDL 222  that describes both the methods and data types that web services server 210 exposes to client applications 110 (see, paragraph [0025]); and
at step 319, runtime API generator 150 caches the metadata in a persistent local storage—creating a cache entry for the service version corresponding to the web services WSDL 222 (equivalent to applicant’s API metadata from microservices), and this method continues to step 321. After generating or retrieving the desired granularity of interface metadata, runtime API generator 150 creates a dummy API (equivalent to applicant’s generating new metadata) that exposes the methods and data types exposed by web services server 210 (see, paragraph [0036]- [0037] and figure 3A).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadan with Hristov to include the API generator creating a dummy API (equivalent to new metadata) as taught by Hristov in order to provide a service connection for the client requested microservices.
Regarding claims 2, 9, and 16, Varadan teaches as follows:
	transforming the request from the user prior to routing to the intended microservice; and transforming a response from the intended microservice prior to sending back to the user (the microgateway reads the token, identifies the caller, performs the requested transformation, and routes the request to the microservice. Upon receiving the response, it does the response transformation and reconstructs the response, see, col. 22, lines 24-32).
Regarding claims 3, 10, and 17, Varadan teaches the request and response transformation as presented above. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that performing a transformation from a first term for a user to a second term for microservice in order to maintain each original term for the user and the microservice respectively.  

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al. (hereinafter Varadan)(US 11,153,412) in view of Hristov (US 2016/0164953), and further in view of Reigen et al. (hereinafter Reigen)(US 2017/0193117).
Regarding claims 4-6, 11-13, and 18-20, Varadan teaches as follows:
the service specification details obtained from microservice developer are added to the API twin in the API gateway, together with added policy enforcements with context and the routing policy that will be configured to route the traffic from an API twin in microgateway to microservice (see, col. 11, lines 14-28).
Varadan in view of Hristov teaches all limitations as presented above except for using a tag to filter APIs. 
Reigen teaches as follows:
Other HTML controls that may be added as a filter include but is not limited to Checkbox 420b, Dropdown Menu 420c, Radio Buttons 420d, Links 420e, Range Slider 420f, Calendar 420g. When added, each of the HTML controls should correspond to a particular type of filter or parameter (e.g. Query, IDs, Tags, Upload Date Range, Duration, etc.), as defined in the API of the resource being searched (see, paragraph [0092]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadan in view of Hristov with Reigen to include adding particular type of filter or parameter (tags) in the API as taught by Reigen in order to efficiently search the proper API based on the tags.  

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Varadan et al. (hereinafter Varadan)(US 11,153,412) in view of Hristov (US 2016/0164953), and further in view of De Vos et al. (hereinafter De Vos)(US 2022/0036352).
Regarding claims 7 and 14, Varadan in view of Hristov teaches all limitations as presented above except for the validation done by the microservice.
De Vos teaches as follows:
having authenticated that the user behind user device 101 is the expected owner, identity server 112 may, via internal gateway 113, forward a validation request to microservices 114. At step 203, microservices 114 may process the validation request against user account data associated with the user and stored in platform database 115 (see, paragraph [0046] and figure 1 and 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadan in view of Hristov with De Vos to include microservices processing the validation request as taught by De Vos in order to reduce processing time for routing the request to the microservices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
July 7, 2022